UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 8, 2007 Wynn Resorts, Limited (Exact Name of Registrant as specified in Charter) Nevada 000-50028 46-0484987 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3131 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. On October 31, 2007, Wynn Resorts, Limited (the “Company”) filed a Current Report on Form 8-K to disclose that Dr. Ray Irani had been appointed as a member of the Company’s Board of Directors, effective as of October 29, 2007. At the time of the filing, Dr. Irani had not been appointed to serve on any committees of the Board of Directors. Pursuant to Instruction 2 of Item 5.02 of Form 8-K, the Company is filing this amendment to its prior report for the sole purpose of disclosing that on November 8, 2007, Dr. Irani was appointed as a member of the Company’s Nominating and Corporate Governance Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 13, 2007 WYNN RESORTS, LIMITED By: /s/ Kim Sinatra Kim Sinatra Senior Vice President, General Counsel and Secretary
